Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of October 22, 2014 among Zayo Group Holdings, Inc., a Delaware corporation
(such company, together with any corporate successor thereto, the “Company”),
and those Persons listed on Schedule A hereto.

R E C I T A L S

WHEREAS, the Company has proposed to undertake an Initial Public Offering of its
common stock, par value $0.001 per share (the “Initial Public Offering”);

WHEREAS, prior to the IPO, the Company was a wholly-owned subsidiary of
Communications Infrastructure Investments, LLC, a Delaware limited liability
company (“CII”), which is governed by a Fifth Amended and Restated Limited
Liability Company Agreement dated of even date herewith (as amended from time to
time, the “LLC Agreement”); and

WHEREAS, the Company and the Investors desire to enter into this Agreement
effective at the closing of the IPO;

NOW, THEREFORE, the parties to this Agreement hereby agree as follows:

ARTICLE I

DEFINITIONS

Unless otherwise defined herein, capitalized terms used herein and not defined
shall have the same meaning as provided in the LLC Agreement.

In addition, the following terms shall have the meanings set forth in this
Article I:

“2012 Investor Majority Members” means those 2012 Investors holding more than
fifty percent (50%) of the Investor Registrable Securities held by all 2012
Investors.

“2012 Investors” has the meaning specified in the LLC Agreement.

“Adversely Affected Holder” has the meaning specified in Section 8.1 of this
Agreement

“Agreement” has the meaning specified in the Preamble hereto.

“Business Day” means any day other than a Saturday, Sunday or holiday on which
national banking associations in New York, New York are closed.

“Commission” means the U.S. Securities and Exchange Commission or any successor
governmental agency that administers the Securities Act and the Exchange Act.

“Commission Form S-3” has the meaning specified in Section 2.1(b) of this
Agreement.



--------------------------------------------------------------------------------

“Common Stock” means (i) the common stock of the Company or any corporate
successor to the Company, (ii) any shares into which such common stock shall
have been exchanged, and (iii) any shares resulting from any reclassification of
such common stock.

“Company” means Zayo Group Holdings, Inc., together with any corporate successor
thereto.

“Employee Equity Agreement” has the meaning specified in the LLC Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute thereto, and the rules and regulations of the Commission
promulgated from time to time thereunder, all as the same shall be in effect at
the time.

“Holders” means, collectively, the Investors and the Management Members, and
“Holder” means any one of them.

“Incidental Registration” has the meaning specified in Section 2.2(a) of this
Agreement.

“Incidental Registration Cutback” has the meaning specified in Section 2.2(c) of
this Agreement.

“Indemnified Party” and “Indemnified Parties” have the meanings specified in
Section 5.1(a) of this Agreement.

“Indemnifying Party” and “Indemnifying Parties” have the meanings specified in
Section 5.1(c) of this Agreement.

“Initial Public Offering” has the meaning specified in the recitals of the
Agreement.

“Investor Registrable Securities” means the following: (i) any shares of Common
Stock held by any Investor (other than Common Stock subject to or issued
directly or indirectly pursuant to an Employee Equity Agreement or Vesting
Agreement) or issuable upon conversion, exchange or replacement of any
securities owned by any Investor (other than Common Stock subject to or issued
directly or indirectly pursuant to an Employee Equity Agreement or Vesting
Agreement), (ii) any Common Stock issued or issuable as a result of a stock
split, stock dividend, recapitalization or similar event with respect to the
Common Stock described in clause (i) above, and (iii) Common Stock issued in
replacement or exchange of any of the Common Stock issued in clauses (i) or
(ii) above; provided, however, that such Common Stock described in clauses (i) -
(iii) above shall cease to be Investor Registrable Securities upon any sale
pursuant to a registration statement under the Securities Act, provided,
further, Investor Registrable Securities shall cease to be Investor Registrable
Securities with respect to an Investor when such Investor is eligible to sell or
transfer free of restrictive legends all of such Investor’s Registrable
Securities pursuant to Rule 144 under the Securities Act in any three month
period taking into account applicable aggregation rules under Rule 144(e) under
the Securities Act.

“Investors” means (i) the Persons designated as such on Schedule A hereto and
(ii) any other Person holding Investor Registrable Securities to whom any such
Person assigns the registration rights contemplated hereby pursuant to
Article VII of this Agreement; provided in the case of (i) or (ii) such Person
signs a counterpart to this Agreement.

 

2



--------------------------------------------------------------------------------

“Lock-Up Agreement” means the applicable agreement entered into by each of the
Investors and each of the Management Members, on the one hand, and the
underwriters of the IPO, on the other hand.

“LLC Agreement” has the meaning specified in the Recitals of the Agreement.

“Majority Investors” means at any time those Investors holding at least 50% of
the Investor Registrable Securities held by all Investors.

“Management Member Registrable Securities” means the following: (i) any shares
of Common Stock held by any Management Member (other than Investor Registrable
Securities) that is not, at the time, subject to any vesting or similar
restrictions (whether pursuant to an Employee Equity Agreement or Vesting
Agreement) or issuable upon conversion, exchange or replacement of any
securities owned by any Management Member (other than Investor Registrable
Securities), (ii) any Common Stock issued or issuable as a result of a stock
split, stock dividend, recapitalization or similar event with respect to the
Common Stock described in clause (i) above, and (iii) Common Stock issued in
replacement or exchange of any of the Common Stock issued in clauses (i) or
(ii) above; provided, however, that such Common Stock described in clauses
(i)-(iii) above shall cease to be Management Member Registrable Securities upon
any sale pursuant to a registration statement under the Securities Act,
provided, further, Management Member Registrable Securities shall cease to be
Management Member Registrable Securities with respect to a Management Member
when such Management Member is eligible to sell or transfer free of restrictive
legends all of such Management Member’s Registrable Securities pursuant to Rule
144 under the Securities Act in any three month period taking into account
applicable aggregation rules under Rule 144(e) under the Securities Act.

“Management Members” means (i) any Persons designated as such on Schedule A
hereto and (ii) any other Person holding Management Member Registrable
Securities to whom a Management Member assigns the registration rights
contemplated hereby pursuant to Article VII of this Agreement; provided in the
case of (i) or (ii) such Person signs a counterpart to this Agreement and also
is party to a Lock-Up Agreement and the Stockholders Agreement.

“NASD” has the meaning specified in the definition of Registration Expenses.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, joint venture, unincorporated organization and any
government, governmental department or agency or political subdivision thereof.

“Registrable Securities” means the Investor Registrable Securities and the
Management Member Registrable Securities.

“Registration Expenses” means all expenses incident to the Company’s performance
of or compliance with this Agreement in connection with each Requested
Registration or Incidental

 

3



--------------------------------------------------------------------------------

Registration, including, without limitation, all registration, filing, listing
and National Association of Securities Dealers, Inc. (“NASD”) fees, all fees and
expenses of complying with securities or blue sky laws, all word processing,
duplicating and printing expenses, all messenger and delivery expenses, any
transfer taxes, the fees and expenses of the Company’s legal counsel and
independent public accountants, including the expenses of any special audits or
“cold comfort” letters required by or incident to such performance and
compliance, the reasonable fees and disbursements of one counsel for all Holders
participating in each such registration (which counsel shall be selected by the
Holders of a majority of the Registrable Securities requested to be included in
such registration), the reasonable fees and expenses of each additional counsel
retained by any Holder for the purpose of rendering an opinion on behalf of such
Holder in connection with any underwritten offering hereunder, and any fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities; provided, however, that Registration Expenses shall not include
transfer taxes, underwriting discounts and commissions.

“Requested Registration” has the meaning specified in Section 2.1(b) of this
Agreement.

“Requested Registration Cutback” has the meaning specified in Section 2.1(c) of
this Agreement.

“S-1 Registration” has the meaning specified in Section 2.1(a) of this
Agreement.

“S-1 Registration Notice” has the meaning specified in Section 2.1(a) of this
Agreement.

“S-1 Registration Request” has the meaning specified in Section 2.1(a) of this
Agreement.

“S-3 Registration” has the meaning specified in Section 2.1(b) of this
Agreement.

“S-3 Registration Notice” has the meaning specified in Section 2.1(b) of this
Agreement.

“S-3 Registration Request” has the meaning specified in Section 2.1(b) of this
Agreement.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute thereto, and the rules and regulations of the Commission promulgated
from time to time thereunder, all as the same shall be in effect at the time.

“Stockholders Agreement” means the agreement dated of even date herewith between
the Company, on the one hand, and each Sponsor listed on the signature pages
thereto and each stockholder listed on the signature pages thereto.

“Subsidiary(ies)” means any Person the majority of the capital securities of
which, directly, or indirectly through one or more Persons, (a) the Company has
the right to acquire or (b) is owned or controlled by the Company. As used in
this definition, “control,” including, its correlative meanings, “controlled by”
and “under common control with,” shall mean

 

4



--------------------------------------------------------------------------------

possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of capital securities or
partnership or other ownership interests, by contract or otherwise).

“Underwriter’s Maximum Number” has the meaning specified in Section 2.1(c) of
this Agreement.

ARTICLE II

REGISTRATIONS

SECTION 2.1 Requested Registrations.

(a) Registrations on Form S-1.

(i) Request for S-1 Registration. Subject to Section 2.1(a)(ii), if at any time
after 180 days following the effective date of the Initial Public Offering, the
Company shall receive a written request from the Majority Investors or the 2012
Investor Majority Members (a “S-1 Registration Request”) that the Company effect
the registration under the Securities Act of all or any portion of the
Registrable Securities (an “S-1 Registration”), then the Company shall
(x) promptly, and in any event within ten (10) days, give written notice of the
proposed registration to all other Holders (“S-1 Registration Notice”), and
(y) use all commercially reasonable efforts to effect the registration under the
Securities Act of the Registrable Securities that the Company has been so
requested to register on behalf of the Majority Investors or the 2012 Investor
Majority Members, as applicable, and any other Holder(s) joining in such request
(as is specified in a written request by each such Holder received by the
Company within twenty (20) days after delivery of the S-1 Registration Notice)
in accordance herewith as soon as practicable after the receipt of the S-1
Registration Request. Subject to Section 2.1(c), the Company may include in such
S-1 Registration other securities of the Company for sale, for the Company’s
account or for the account of any other Person.

(ii) Limitations on S-1 Registrations.

(1) Offering Price Limitation. The Company shall not be obligated to effect an
S-1 Registration pursuant to this Section 2.1(a) unless the anticipated
aggregate offering price of the Registrable Securities to be sold pursuant
thereto is at least (i) $10,000,000 or (ii) such lesser amount if all the
Investor Registrable Securities held by the requesting Majority Investors or
2012 Investor Majority Members, as applicable, are to be included in such S-1
Registration;

(2) Limitation on the Number of S-1 Registrations. The Company shall not be
obligated to effect (A) at the request of the Majority Investors, more than
three (3) S-1 Registrations hereunder, and (B) at the request of the 2012
Investor Majority Members, more than one (1) S-1 Registration hereunder, in each
case, pursuant to this Section 2.1(a), provided each such registration has been
declared or ordered and kept effective for the time period indicated in
Section 3.1(c) below; provided, however,

 

5



--------------------------------------------------------------------------------

that if as a result of a Requested Registration Cutback the Investors are not
allowed to include in any such registration at least eighty percent (80%) of the
Investor Registrable Securities requested by the Investors to be registered,
then such registration shall not count as a S-1 Registration and provided,
however, that if the Company is not entitled to use Commission Form S-3 due to
the Company’s failure to comply with its filing obligations under the Exchange
Act, the Investors shall be entitled to additional S-1 Registrations under
Section 2.1(a) notwithstanding the foregoing limitation.

(3) Alternative S-3 Registration. The Company shall, if permitted by law, effect
any S-1 Registration Request by the filing of an S-3 Registration.

(4) Recent Registration Limitation. If the Company has effected a Requested
Registration within the preceding one hundred eighty (180) days and such
registration has been declared or ordered and kept effective for the time period
indicated in Section 3.1(c) below, the Company shall have the right to defer
such Requested Registration for a period of not more than ninety (90) days after
receipt of the applicable S-1 Registration Request, provided that such right to
delay a Requested Registration may be exercised by the Company not more than
once in any twelve (12)- month period.

(5) Delay Limitation. If the Company shall furnish to Investors initiating the
S-1 Registration Request, a certificate signed by the Company’s Chief Executive
Officer or Chairman of the Board of Directors stating that in the good faith
judgment of the Board of Directors of the Company that at the time requested it
would be materially detrimental to the Company and its stockholders for such S-1
Registration to be effected at such time, then the Company shall have the right
to defer such S-1 Registration Request for a period of not more than one hundred
twenty (120) days after receipt of the S-1 Registration Request, provided that
such right to delay an S-1 Registration Request shall be exercised by the
Company not more than once in any twelve (12)-month period.

(6) Simultaneous Company Registration Limitation. During the period starting
with the date sixty (60) days prior to the Company’s good faith estimate of the
date of the filing of, and ending on a date one hundred eighty (180) days
following the effective date of, a Company-initiated registration on Form S-1
pertaining to the Initial Public Offering, the Company shall not be obligated to
effect a registration under this Section 2.1, provided that the Company is
actively employing in good faith all reasonable efforts to cause such
Company-initiated registration statement to become and remain effective.

(b) Registrations on Form S-3.

(i) Request for S-3 Registration. Subject to Section 2.1(b)(ii), if at any time
after the Company is a registrant entitled to file a registration statement on
Form S-3 or any successor or similar short-form registration statement
promulgated by the Commission (collectively, “Commission Form S-3”), the Company
shall receive a written request from (a) Investor(s) holding at least ten
percent (10%) of the then outstanding Investor Registrable Securities or (b) the
2012 Investor Majority Members (each such request in clauses (a) and (b),

 

6



--------------------------------------------------------------------------------

an “S-3 Registration Request”) that the Company effect the registration under
the Securities Act of all or part of the Investor Registrable Securities (an
“S-3 Registration”, and together with S-1 Registration, a “Requested
Registration”), then the Company shall (x) promptly, and in any event within ten
(10) days, give written notice of the proposed registration to all other Holders
(an “S-3 Registration Notice”), and (y) use all commercially reasonable efforts
to effect the registration under the Securities Act of the Registrable
Securities that the Company has been so requested to register on behalf of the
requesting Investor(s) and any Holder(s) joining in such request (as is
specified in a written request by each such Holder received by the Company
within fifteen (15) days after delivery of the S-3 Registration Notice) in
accordance herewith as soon as practicable after receipt of the S-3 Registration
Request. Subject to Section 2.1(c), the Company may include in such S-3
Registration other securities of the Company for sale, for the Company’s account
or for the account of any other Person.

(ii) Limitations on S-3 Registrations.

(1) Offering Price Limitation. The Company shall not be obligated to effect an
S-3 Registration pursuant to this Section 2.1(b) unless the anticipated
aggregate offering price of the Registrable Securities to be sold pursuant
thereto is at least (a) $5,000,000 or (b) such lesser amount if all the Investor
Registrable Securities held by the requesting Investors are to be included in
such S-3 Registration

(2) No Limitation on the Number of S-3 Registrations. The Company must effect an
unlimited number of S-3 Registrations pursuant to this Section 2.1(b); provided,
however, that the Company shall not be obligated to effect more than one (1) S-3
Registration solely at the request of the 2012 Investor Majority Members, unless
such 2012 Investor Majority Members make an S-3 Registration Request pursuant to
clause (a) in Section 2.1(b)(i).

(3) Multiple Simultaneous S-3 Limitation. The Company shall not be obligated to
keep effective at any one time more than three (3) Commission Form S-3
registration statements in accordance with this Section 2.1(b), and if the
Company is requested to effect an additional S-3 Registration at a time when it
is keeping three such registration statements effective, it may delay effecting
such S-3 Registration until it is no longer required in accordance with
Section 3.1(c) to keep effective one (or more) of the then effective Commission
Form S-3 registration statements.

(4) Recent Registration Limitation. If the Company has effected a Requested
Registration within the preceding one hundred eighty (180) days and such
registration has been declared or ordered and kept effective for the time period
indicated in Section 3.1(c) below, the Company shall have the right to defer
such Requested Registration for a period of not more than ninety (90) days after
receipt of the applicable S-3 Registration Request, provided that such right to
delay a Requested Registration may be exercised by the Company not more than
once in any twelve (12)- month period.

(5) Delay Limitation. If the Company shall furnish to Investors initiating the
S-3 Registration Request a certificate signed by the Company’s Chief Executive
Officer or Chairman of the Board of Directors stating that in the good faith

 

7



--------------------------------------------------------------------------------

judgment of the Board of Directors of the Company that at the time requested it
would be materially detrimental to the Company and its stockholders for such S-3
Registration to be effected at such time, then the Company shall have the right
to defer such S-3 Registration Request for a period of not more than one hundred
twenty (120) days after receipt of the S-3 Registration Request, provided that
such right to delay an S-3 Registration Request shall be exercised by the
Company not more than once in any twelve (12)-month period.

(c) Priority in Registration. If a Requested Registration is an underwritten
offering, and the managing underwriters shall give written advice to the Holders
and the Company that, in their opinion, market conditions dictate that no more
than a specified maximum number of securities (the “Underwriter’s Maximum
Number”) could successfully be included in such registration without having an
adverse effect on the success of the offering (including, without limitation, an
impact on the selling price or the number of Registrable Securities that may be
sold within a price range acceptable to the Holders of a majority of the
Registrable Securities requested to be included in such registration), then the
Company shall be required to include in such registration only such number of
securities as is equal to the Underwriter’s Maximum Number (“Requested
Registration Cutback”) and the Company and the Holders will participate in such
offering in the following order of priority:

(i) First, there shall be included in such registration that number of Investor
Registrable Securities and Management Member Registrable Securities that the
Investors and the Management Members, respectively, shall have requested to be
included in such offering and that does not exceed the Underwriter’s Maximum
Number; provided, however, that no Management Member will be entitled to
participate in any such registration if the managing underwriter shall determine
in good faith that the participation of such Management Member would adversely
affect the marketability of the securities being sold in such registration.

(ii) Second, the Company shall be entitled to include in such registration that
number of securities that it proposes to offer and sell for its own account to
the full extent of the remaining portion of the Underwriter’s Maximum Number.

In the event that a Requested Registration Cutback results in less than all of
the securities with the same priority that are requested to be included in such
registration actually being included in such registration, then the number of
securities of such priority that will be included in such registration shall be
shared pro rata among all of the Holders of Registrable Securities of such
priority that were requested to be included in such registration based on the
relative number of shares of Securities originally requested to be included in
such offering by such Holder of such priority; provided, however, that solely
during the Transfer Restriction Period (as defined in the Stockholders
Agreement) the number of securities of such priority that will be included in
such registration shall be shared pro rata among all of the Holders of
Registrable Securities of such priority that were requested to be included in
such registration based upon the aggregate number of Registrable Securities
owned by such Holder of such priority following the Restructuring (as defined in
the Stockholders Agreement) and immediately prior to the Initial Public
Offering.

 

8



--------------------------------------------------------------------------------

SECTION 2.2 Incidental Registrations.

(a) Incidental Registration. If the Company for itself or any of its security
holders shall (except for the Initial Public Offering or registrations under
Sections 2.1(a)(i) or 2.1(b)(i), which shall not be deemed registrations for the
purposes of this Section 2.2) at any time or times after the date hereof
undertake to register under the Securities Act any shares of its capital stock
or other securities (other than (i) the registration of an offer, sale or other
disposition of securities solely to employees of, or other Persons providing
services to, the Company, or any subsidiary pursuant to an employee or similar
benefit plan registered on Form S-8 or similar or successor forms promulgated by
the Commission or (ii) relating to a merger, acquisition or other transaction of
the type described in Rule 145 under the Securities Act or a comparable or
successor rule, registered on Form S-4 or similar or successor forms promulgated
by the Commission), on each such occasion the Company will notify each Holder of
such determination or request at least thirty (30) days prior to the filing of
such registration statement, and upon the request of any Holder given in writing
within twenty (20) days after the receipt of such notice, subject to Sections
2.2(b) and (c), the Company shall use all commercially reasonable efforts as
soon as practicable thereafter to cause any of the Registrable Securities
specified by any such Holder to be included in such registration statement to
the extent such registration is permissible under the Securities Act and subject
to the conditions of the Securities Act (an “Incidental Registration”). If a
Holder decides not to include all of its Registrable Securities in any
Incidental Registration filed by the Company, such Holder shall nevertheless
continue to have the right to include any Registrable Securities in any
subsequent Incidental Registration as may be filed by the Company with respect
to offerings of its securities, all upon the terms and conditions set forth
herein.

(b) Withdrawal or Delay of Registration. Notwithstanding the foregoing, if at
any time after giving notice of its intention to undertake a registration in
accordance with Section 2.2(a) above, and before the effectiveness of any
Registration Statement filed in connection with such registration, the Company
determines for any reason either not to effect such registration or to delay
such registration, the Company may, at its election, by delivery of a written
notice to each holder of Registrable Securities:

(i) In the case of a determination not to effect such registration, relieve
itself of its obligation to include the Registrable Securities in connection
with such registration; or

(ii) In the case of a determination to delay such registration, delay the
inclusion of such Registrable Securities for the same period as the delay in
such registration.

 

9



--------------------------------------------------------------------------------

(c) Priority in Registration. If an Incidental Registration is an underwritten
offering, and the managing underwriters shall give written advice to the Holders
and the Company that, in their opinion, market conditions dictate that no more
than a Underwriter’s Maximum Number could successfully be included in such
registration without having an adverse effect on the success of the offering
(including, without limitation, an impact on the selling price or the number of
Registrable Securities that may be sold within a price range acceptable to the
Company or the security holders who initiated such Incidental Registration, as
the case may be), then the Company shall be required to include in such
registration only such number of securities as is equal to the Underwriter’s
Maximum Number (“Incidental Registration Cutback”) and the Company and the
Holders will participate in such offering in the following order of priority:

(i) First, the Company shall be entitled to include in such registration that
number of securities that the Company proposes to offer and sell for its own
account in such registration and that does not exceed the Underwriter’s Maximum
Number.

(ii) Second, the Company will be obligated and required to include in such
registration that number of Investor Registrable Securities and Management
Member Registrable Securities that the Investors and Management Members,
respectively, shall have requested to be included in such offering and that does
not exceed the Underwriter’s Maximum Number; provided, however, that no
Management Member will be entitled to participate in any such registration if
the managing underwriter shall determine in good faith that the participation of
such Management Member would adversely affect the marketability of the
securities being sold in such registration.

In the event that an Incidental Registration Cutback results in less than all of
the securities with the same priority that are requested to be included in such
registration to actually be included in such registration, then the number of
securities of such priority that will be included in such registration shall be
shared pro rata among all of the Holders of Registrable Securities of such
priority that were requested to be included in such registration based on the
relative number of shares of Registrable Securities held by each such Holder of
such priority; provided, however, that solely during the Transfer Restriction
Period (as defined in the Stockholders Agreement) the number of securities of
such priority that will be included in such registration shall be shared pro
rata among all of the Holders of Registrable Securities of such priority that
were requested to be included in such registration based upon the aggregate
number of Registrable Securities owned by such Holder of such priority following
the Restructuring (as defined in the Stockholders Agreement) and immediately
prior to the Initial Public Offering. Notwithstanding the foregoing, in no event
shall the aggregate amount of Investor Registrable Securities included in the
offering be reduced below twenty percent (20%) of the total amount of securities
included in such offering.

SECTION 2.3 Underwriting. If a Requested Registration or an Incidental
Registration is for an underwritten offering, the Company shall so advise the
Holders of Registrable Securities. In such event, the right of any such Holder
to be included in a registration pursuant to this Section 2.3 shall be
conditioned upon such Holder’s acceptance of the terms of the underwriting as
agreed upon between the Company and the underwriters, execution of an
underwriting agreement in customary form with such underwriters, as approved by
the Company and the Holders of a majority of the Registrable Securities
requested to be included in such registration, and the inclusion of such
Holder’s Registrable Securities in the underwriting to the extent provided
herein.

SECTION 2.4 Registration Expenses. The Company shall pay all Registration
Expenses incurred in connection with all Incidental Registrations and all
Requested Registrations effected in accordance with this Article II.
Notwithstanding the foregoing, the Company shall not be required to pay for any
Registration Expenses of any registration proceeding begun pursuant to
Section 2.1 if a registration request initiated by the Holders under
Section 2.1(a) or 2.1(b) is

 

10



--------------------------------------------------------------------------------

subsequently withdrawn at the request of the Holders of a majority of the
Registrable Securities to be registered (in which case all participating Holders
shall bear such expenses pro rata based upon the number of Registrable
Securities that were to be registered in the withdrawn registration) unless the
Holders of a majority of the Registrable Securities to be registered elect in
writing to treat such withdrawn registration as an effective registration for
purposes of the limitation on the number of permissible Requested Registrations;
provided, however, that if at the time of such withdrawal, the Holders have
learned of a material adverse change in the condition, business or prospects of
the Company from that known to the Holders at the time of their request and they
have withdrawn the request with reasonable promptness following disclosure by
the Company of such material adverse change, then the Holders shall not be
required to pay any of such Registration Expenses and such withdrawn
registration shall not be considered to have become effective for purposes of
any limitation on the number of permissible Requested Registrations.

SECTION 2.5 Effective Registration Statement. A Requested Registration or an
Incidental Registration effected pursuant to Section 2.1 or Section 2.2,
respectively, shall not be deemed to have been effected unless the registration
statement filed with respect thereto in accordance with the Securities Act has
become effective with the Commission and kept effective in accordance with the
provisions of Section 3.1(c) below. Notwithstanding the foregoing, a
registration statement will not be deemed to have become effective if (a) after
it has become effective with the Commission, such registration is made subject
to any stop order, injunction, or other order or requirement of the Commission
or other governmental agency or any court proceeding for any reason other than a
misrepresentation or omission by any Holder, or (b) the conditions to closing
specified in the purchase agreement or underwriting agreement entered into in
connection with such registration are not satisfied, other than solely by reason
of some act or omission by any Holder.

SECTION 2.6 Jurisdictional Limitations. Notwithstanding anything in this
Agreement to the contrary, the Company shall not be obligated to take any action
to effect registration, qualification or compliance with respect to its
Registrable Securities:

(a) In any particular jurisdiction in which the Company would be required to
execute a general consent to service of process unless the Company is already
subject to service in such jurisdiction and except as required by the Securities
Act;

(b) That would require it to qualify generally to do business in any
jurisdiction in which it is not already so qualified or obligated to qualify; or

(c) That would subject it to taxation in a jurisdiction in which it is not
already subject generally to taxation.

 

11



--------------------------------------------------------------------------------

ARTICLE III

REGISTRATION PROCEDURES

SECTION 3.1 Company Obligations. If and whenever the Company is required to use
all commercially reasonable efforts to effect the registration of any
Registrable Securities under the Securities Act as provided in Article II, the
Company, as expeditiously as possible and subject to the terms and conditions of
Article II, will do the following:

(a) Prepare and file with the Commission the requisite registration statement to
effect such registration and use its diligent efforts to cause such registration
statement to become and remain effective and contain or incorporate by reference
all information required to be disclosed therein for the period set forth in
Section 3.1(c) below;

(b) Permit any Holder who, in the reasonable judgment of the Company’s counsel,
might be deemed to be an underwriter or a controlling Person of the Company, to
participate in the preparation of such registration statement (including making
available for inspection by any such Person and any attorney, accountant or
other agent retained by such Person, all financial and other records, pertinent
corporate documents and all other information reasonably requested in connection
therewith) and give to such Holder under such registration statement, the
underwriters, if any, and their respective counsel and accountants, advance
draft copies of such registration statement, each prospectus included therein or
filed with the Commission, and any amendments and supplements thereto promptly
as they become available, and will give each of them such access to its books
and records and such opportunities to discuss the business of the Company with
its officers and the independent public accountants who have certified its
financial statements as shall be necessary, in the opinion of such Holder’s and
such underwriters’ respective counsel, to conduct a reasonable investigation
within the meaning of the Securities Act;

(c) Prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith (or file
such documents under the Exchange Act) as may be necessary (i) to keep such
registration statement effective, (ii) to cause such registration statement to
contain all information required to be disclosed therein and (iii) to comply
with the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement until the earlier of such time
as all of such securities have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof set forth in such
registration statement or the expiration of one hundred twenty (120) days after
such registration statement becomes effective (such period of one hundred twenty
(120) days to be extended one (1) day for each day or portion thereof during
such period that such registration statement shall be subject to any stop order
suspending the effectiveness of the registration statement, or of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any Registrable Securities included in such registration
statement for sale in any jurisdiction);

(d) Furnish to the Holders participating in such registration without charge to
the Holders, such number of conformed copies of such registration statement and
of each such amendment and supplement thereto (in each case including all
exhibits), such number of copies of the prospectus contained in such
registration statement (including each preliminary prospectus and any summary
prospectus) and any other prospectus filed under Rule 424 under the Securities
Act, in conformity with the requirements of the Securities Act, and such other
documents, as the purchaser or any Holder of Registrable Securities to be sold
under such registration statement may reasonably request;

 

12



--------------------------------------------------------------------------------

(e) Subject to Section 2.5, use all commercially reasonable efforts to register
or qualify all Registrable Securities covered by such registration statement
under such other United States state securities or blue sky laws of such
jurisdictions as any Holder of Registrable Securities to be sold under such
registration statement shall reasonably request, to keep such registration or
qualification in effect for the time period set forth in Section 3.1(c) hereof,
and take any other action that may be reasonably necessary or advisable to
enable the Holders who are participating in such registration to sell
Registrable Securities in such jurisdictions;

(f) Subject to Section 2.5, use all commercially reasonable efforts to cause all
Registrable Securities covered by such registration statement to be registered
with or approved by such other United States state governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Company to enable the Holders who are participating in such registration to sell
Registrable Securities as intended by such registration statement;

(g) In the event of the issuance of any stop order suspending the effectiveness
of the registration statement, or of any order suspending or preventing the use
of any related prospectus or suspending the qualification of any Registrable
Securities included in such registration statement for sale in any jurisdiction,
the Company shall promptly notify the Holders of such event and use all
commercially reasonable efforts promptly to obtain the withdrawal of such order;

(h) Use all commercially reasonable efforts to furnish to the Holders
registering Registrable Securities under such registration statement:

(i) An opinion, dated the effective date of the registration statement, of the
independent counsel representing the Company for the purposes of such
registration, addressed to the underwriters, if any, and to the Holders making
such request, covering such legal matters customarily included in opinions with
respect to underwritten registered public offerings of securities; and

(ii) A letter, dated the effective date of the registration statement, from the
independent certified public accountants of the Company, addressed to the
underwriters, if any, and to the Holders making such request, stating that they
are independent certified public accountants within the meaning of the
Securities Act and that in the opinion of such accountants, the financial
statements and other financial data of the Company included in the registration
statement or the prospectus, or any amendment or supplement thereto, comply as
to form in all material respects with the applicable accounting requirements of
the Securities Act (such letter from the independent certified public
accountants shall additionally cover such other financial matters (including
information as to the period ending not more than five (5) Business Days prior
to the date of such letter) with respect to the registration in respect of which
such letter is being given as the Holders of a majority of the Registrable
Securities requested to be included in such registration may reasonably
request);

(i) Immediately notify the Holders of Registrable Securities included in such
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of its becoming aware of any
event as a result of which the prospectus included in such registration
statement, as then in effect, includes an untrue statement of material

 

13



--------------------------------------------------------------------------------

fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made, and at the request of the Holders
promptly prepare and furnish to the Holders a reasonable number of copies of a
supplement to or an amendment of such prospectus as may be necessary so that, as
thereafter delivered to the purchasers of such securities, such prospectus shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances under which they were made.

(j) Otherwise use all commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve (12) months, but not more than eighteen
(18) months, beginning with the first full calendar month after the effective
date of such registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;

(k) Provide a transfer agent, registrar and CUSIP number for all Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement;

(l) Use all commercially reasonable efforts to list all Registrable Securities
covered by such registration statement on any securities exchange on which the
same class of securities issued by the Company are then listed or, if no such
equity securities are then listed, apply for listing or quotation of the
Registrable Securities on an exchange or quotation system selected by the
Majority Investors; and take all such other commercially reasonable actions as
are necessary or advisable to expedite or facilitate the disposition of the
Registrable Securities; and

(m) Notwithstanding the provisions of this Article III, the Company shall be
entitled to postpone or suspend, for a reasonable period of time (not to exceed
sixty (60) days in any twelve (12)-month period), the filing, effectiveness or
use of, or trading under, any registration statement if the Company shall
determine that any such filing or the sale of any securities pursuant to such
registration statement would in the good faith judgment of the Board of
Directors of the Company:

(i) materially impede, delay or interfere with any material pending or proposed
financing, acquisition, corporate reorganization or other similar transaction
involving the Company for which the Company has authorized negotiations;

(ii) materially adversely impair the consummation of any pending or proposed
material offering or sale of any class of securities by the Company; or

(iii) require disclosure of material nonpublic information that, if disclosed at
such time, would be materially harmful to the interests of the Company and its
stockholders; provided, however, that during any such period all executive
officers and directors of the Company are also prohibited from selling
securities of the Company (or any security of any of the Company’s subsidiaries
or affiliates).

 

14



--------------------------------------------------------------------------------

In the event of a suspension of effectiveness of any registration statement
pursuant to this Section 3.1(m), the applicable time period during which such
registration statement is to remain effective shall be extended by that number
of days equal to the number of days the effectiveness of such registration
statement was suspended.

SECTION 3.2 Holder Obligations.

(a) The Company may require each Holder of Registrable Securities to be sold
under such registration statement to furnish the Company with such information
as it may reasonably request in writing (i) regarding such Holder’s proposed
distribution of such securities and (ii) as required in connection with any
registration (including an amendment to a registration statement or prospectus),
qualification or compliance referred to in this Article III. The Company agrees
not to file or make any amendment to any registration statement with respect to
any Registrable Securities, or any amendment of or supplement to the prospectus
used in connection therewith, which refers to any seller of any Registrable
Securities covered thereby by name, or otherwise identifies such seller as the
holder of any Registrable Securities, without the consent of such seller, such
consent not to be unreasonably withheld, unless such disclosure is required by
law.

(b) Each Holder, by execution of this Agreement, agrees (i) that upon receipt of
any notice from the Company, or upon such Holder’s otherwise becoming aware, of
the happening of any event of the kind described in Section 3.1(i), such Holder
will forthwith discontinue its disposition of Registrable Securities pursuant to
the registration statement relating to such Registrable Securities until the
receipt by such Holder of the copies of the supplemented or amended prospectus
contemplated by Section 3.1(i) and, if so directed by the Company, will deliver
to the Company all copies other than permanent file copies, then in possession
of the Holders of the prospectus relating to such Registrable Securities current
at the time of receipt of such notice and (ii) that it will immediately notify
the Company, at any time when a prospectus relating to the registration of such
Registrable Securities is required to be delivered under the Securities Act, of
the happening of any event as a result of which information previously furnished
in writing by such Holder to the Company specifically for inclusion in such
prospectus contains an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made. In the event the Company or any such Holder shall give any such notice,
the period referred to in Section 3.1(c) shall be extended by a number of days
equal to the number of days during the period from and including the giving of
notice pursuant to Section 3.1(c) to and including the date when such Holder
shall have received the copies of the supplemented or amended prospectus
contemplated by Section 3.1(i).

ARTICLE IV

UNDERWRITTEN OFFERINGS

SECTION 4.1 Underwritten Offerings.

(a) Underwritten Offering. In connection with any underwritten offering pursuant
to a registration requested under Section 2.1, the Company will enter into an
underwriting agreement (and any other customary agreements) with the
underwriters for such offering, such

 

15



--------------------------------------------------------------------------------

agreement to be in form and substance reasonably satisfactory to the Holders of
a majority of the Registrable Securities requested to be included in such
registration, the Company and such underwriters in their reasonable judgment and
to contain such representations and warranties by the Company and such other
terms as are customarily contained in agreements of that type, including,
without limitation, indemnities to the effect and to the extent provided in
Section 5.1. The Company will also take all such other actions as the Holders of
a majority of the Registrable Securities requested to be included in such
registration or the underwriters reasonably request in order to expedite or
facilitate the disposition of Registrable Securities (including effecting a
stock split or combination of shares and the participation of senior management
in so-called “road shows” and similar events). No Holder participating in any
such underwritten offering shall be required by the provisions hereof to make
any representations or warranties to or agreements with the Company or the
underwriters other than representations, warranties or agreements regarding such
Holder and its intended method of distribution and any other representation
required by law. No Holder of Registrable Securities may participate in any
underwritten registration hereunder unless such Holder (i) agrees to sell its
Registrable Securities on the basis provided in any underwriting arrangements
approved pursuant to this Section 4.1 and (ii) accurately completes in all
material respects and in a timely manner, and executes all questionnaires,
powers of attorney, such underwriting agreement and other documents reasonably
and customarily required under the terms of such underwriting agreement.

(b) Selection of Underwriters. Whenever a Requested Registration is an
underwritten offering, the holders of a majority of Registrable Securities
requested to be included in such registration will have the right to select the
managing underwriter to administer the offering.

SECTION 4.2 Holdback Agreements.

(a) Each Holder of Registrable Securities agrees that, upon request of the
Company or the managing underwriters of any underwritten offering, (i) such
Holder will not effect directly or indirectly (except as part of such
underwritten registration in accordance with the provisions hereof or pursuant
to a transaction exempt from registration (other than under Rule 144 or Rule 145
of the Securities Act)) any sale, distribution, short sale, loan, grant of
options for the purchase of, or otherwise dispose of, any Registrable Securities
without the prior written consent of the Company or such underwriters, as the
case may be, (a) in connection with the Company’s Initial Public Offering, for
the seven (7) day period prior to, and during the one hundred eighty (180) day
period following, the effective date of such registration, and (b) in connection
with any other underwritten offering pursuant to a registration requested under
Section 2.1, for the seven (7) day period prior to, and during the ninety
(90) day period following (or such shorter period as may be agreed to by the
managing underwriters), the effective date of such registration (each such
period in clauses (a) and (b), a “Holdback Period”), and (ii) such Holder shall
execute and deliver such other agreements as may be reasonably requested by the
managing underwriters as are consistent with the foregoing. The Holdback Period
may be extended for up to eighteen (18) days, as the Company or the managing
underwriters shall request in order to facilitate compliance with NASD Rule 2711
or any successor or similar rule or regulation. Each Holder further agrees that
the Company may instruct its transfer agent to place stop transfer notations in
its records to enforce the provisions of this Section 4.2(a). The restrictions
contained in this Section 4.2(a) shall be conditioned on each officer, director
of the

 

16



--------------------------------------------------------------------------------

Company and holder of one percent (1%) or more of the Company’s Common Stock or
securities convertible or exchangeable for one percent (1%) or more of its
Common Stock (determined in all instances on a fully diluted basis) being bound
by substantially the same restrictions as are set forth in this Section 4.2(a).
If such restrictions are waived or shortened by the managing underwriters or the
Company for any Holder or any other party bound thereto, the restrictions of
this Section 4.2(a) shall also be waived or shortened for all Investors in the
same manner on a pro rata basis (calculated including the shares held by the
party bound by such similar agreement).

(b) After receipt of notice of a Requested Registration pursuant to Section 2.1,
the Company shall not initiate, without the consent of the Holders of a majority
of the Registrable Securities requested to be included in such registration, a
registration of any of its securities for its own account until ninety (90) days
after such registration has become effective or such registration has been
terminated (other than (i) the registration of an offer, sale or other
disposition of securities solely to employees of, or other Persons providing
services to, the Company, or any subsidiary pursuant to an employee or similar
benefit plan registered on Form S-8 or similar or successor forms promulgated by
the Commission or (ii) relating to a merger, acquisition or other transaction of
the type described in Rule 145 under the Securities Act or a comparable or
successor rule, registered on Form S-4 or similar or successor forms promulgated
by the Commission).

ARTICLE V

INDEMNIFICATION AND CONTRIBUTION

SECTION 5.1 Indemnification.

(a) Indemnification by the Company. In the event of any registration under the
Securities Act pursuant to Article II of any Registrable Securities covered by
such registration, the Company will, to the extent permitted by law, and hereby
does, indemnify and hold harmless each Holder of Registrable Securities to be
sold under such registration statement, each such Holder’s directors, officers,
employees, members, partners, agents, legal counsel and independent accountants,
each other Person who participates as an underwriter in the offering or sale of
such securities (if so required by such underwriter as a condition to including
the Registrable Securities of the Holders in such registration) and each other
Person, if any, who controls any such Holder or any such underwriter within the
meaning of the Securities Act (each, an “Indemnified Party” and collectively,
the “Indemnified Parties”), against any losses, claims, damages or liabilities,
joint or several, to which the Indemnified Parties may become subject under the
Securities Act, the Exchange Act, any state securities laws or otherwise,
insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any registration statement under which such
securities were registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained therein or any document
incorporated therein by reference, or any amendment or supplement thereto, or
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein in light of the
circumstances in which they were made not misleading, or arise out of any
violation by the

 

17



--------------------------------------------------------------------------------

Company of any rule or regulation promulgated under the Securities Act or state
securities law applicable to the Company and relating to action or inaction
required of the Company in connection with any such registration, and the
Company will reimburse the Indemnified Parties for any legal or any other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, liability, action or proceeding; provided,
however, that the indemnity agreement contained in this Section 5.1(a) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Company
(which consent shall not be unreasonably withheld); and provided, further,
however that the Company shall not be liable to any Indemnified Party in any
such case to the extent that any such loss, claim, damage, liability (or action
or proceeding in respect thereof) or expense arises out of or is based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made in such registration statement, any such preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement in reliance upon and in
conformity with information furnished to the Company in writing by, or on behalf
of, any Indemnified Party specifically for use therein.

(b) Indemnification by the Holders. As a condition to including any Registrable
Securities of any Person in any registration statement filed pursuant to Article
II, each holder of Registrable Securities, to the extent permitted by law,
hereby agrees, severally but not jointly, to indemnify and hold harmless (in the
same manner and to the same extent as set forth in subdivision (a) of this
Section 5.1 the Company, each director of the Company, each officer of the
Company and each other Person, if any, who controls the Company within the
meaning of the Securities Act, with respect to any statement or alleged
statement in or omission or alleged omission from such registration statement,
any preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, if, and only if, such statement
or alleged statement or omission or alleged omission was made in reliance upon
and in conformity with information furnished in writing to the Company directly
by, or on behalf of, such Person specifically for use therein; provided,
however, that the indemnity agreement contained in this Section 5.1(b) shall not
apply to amounts paid in settlement of any losses, claims, damages, liabilities
or actions if such settlement is effected without the consent of the Holder
(which consent shall not be unreasonably withheld); and provided, further,
however, that the aggregate obligations of any Holder under this Section 5.1(b)
and Section 5.1(g) shall be limited to an amount equal to the net proceeds
received by such Holder upon the sale of Registrable Securities sold in the
offering covered by such registration, unless such liability arises out of or is
based upon such Holder’s willful misconduct.

(c) Notices of Claims, etc. Promptly after receipt by an Indemnified Party of
notice of the commencement of any action or proceeding involving a claim
referred to in the preceding subdivisions of this Section 5.1, such Indemnified
Party will, if a claim in respect thereof is to be made against a party required
to provide indemnification (each, an “Indemnifying Party” and collectively, the
“Indemnifying Parties”), give written notice to the latter of the commencement
of such action; provided, however, that the failure of any Indemnified Party to
give notice as provided herein shall not relieve the Indemnifying Party of its
obligation under the preceding subdivisions of this Section 5.1, except to the
extent that the Indemnifying Party is actually prejudiced by such failure to
give notice. In case any such action is brought against an Indemnified Party,
unless in such Indemnified Party’s reasonable judgment a conflict of interest
between such Indemnified Party and the Indemnifying Party may exist in respect
of such claim,

 

18



--------------------------------------------------------------------------------

the Indemnifying Party shall be entitled to participate in and to assume the
defense thereof, jointly with any other Indemnifying Party similarly notified to
the extent that it may wish, with counsel reasonably satisfactory to such
Indemnified Party, and after notice from the Indemnifying Party to such
Indemnified Party of its election so to assume the defense thereof, the
Indemnifying Party shall not be liable to such Indemnified Party for any legal
or other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. No Indemnifying
Party shall consent to entry of any judgment or enter into any settlement
without the consent of the Indemnified Party which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect to such claim or
litigation or that imposes any ongoing restrictions or covenants pertaining to
the Indemnified Party.

(d) Other Indemnification. Indemnification similar to that specified in the
preceding subdivisions of this Section 5.1 (with appropriate modifications)
shall be given by the Company and each holder of Registrable Securities included
in any registration statement to each other and any underwriter, as applicable,
with respect to any required registration or other qualification of securities
under any Federal or state law or regulation of any governmental authority,
other than the Securities Act.

(e) Indemnification Payment. The indemnification required by this Section 5.1
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred.

(f) Survival of Obligations. The obligations of the Company and of the Holders
under this Section 5.1 and Section 5.2 shall survive the termination of this
Agreement.

(g) Contribution. If the indemnification provided for in Section 5.1 is
unavailable or insufficient to hold harmless an Indemnified Party, then each
Indemnifying Party shall contribute to the amount paid or payable to such
Indemnified Party as a result of the losses, claims, damages or liabilities
referred to in Section 5.1 an amount or additional amount, as the case may be,
in such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party or Indemnifying Parties, on the one hand, and the Indemnified
Party, on the other, in connection with the statements or omissions which
resulted in such losses, claims, demands or liabilities as well as any other
relevant equitable considerations. The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Indemnifying Party or parties, on the one
hand, or the Indemnified Party, on the other, and the parties’ relative, intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The amount paid to an Indemnified Party as a
result of the losses, claims, damages or liabilities referred to in the first
sentence of this Section 5.2 shall be deemed to include any legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any action or claim which is the subject of this
Article V; provided, however, that the aggregate obligations of any Holder under
this Section 5.1(g) and Section 5.1(b) shall be limited to an amount equal to
the net proceeds received by such Holder upon the sale of Registrable Securities
sold in the offering covered by such registration. No Person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

19



--------------------------------------------------------------------------------

ARTICLE VI

COMPANY COVENANTS

SECTION 6.1 Covenants Relating to Rule 144; Reports Under The Exchange Act. With
a view to (a) making available the benefits of certain rules and regulations of
the Commission which may at any time permit the sale of securities of the
Company to the public without registration after such time as a public market
exists for the Common Stock of the Company or (b) causing the Company to be and
remain eligible to file a registration on Commission Form S-3, the Company
agrees to do the following:

(i) To make and keep public information available in accordance with Rule 144
under the Securities Act at all times after the effective date of the first
registration under the Securities Act filed by the Company for an offering of
its securities to the general public;

(ii) To take such actions after the closing of the IPO as are necessary to
enable the Holders to utilize Commission Form S-3 for the sale of their
Registrable Securities as soon as the Company is eligible to use Commission Form
S-3;

(iii) To file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act,
as amended (at any time after it has become subject to such reporting
requirements);

(iv) So long as a Holder owns any Registrable Securities, to furnish to such
Holder forthwith upon request a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144 (at any time after
ninety (90) days after the effective date of the first registration statement
under the Securities Act filed by the Company for an offering of its securities
to the general public), and of the Securities Act and the Exchange Act (at any
time after it has become subject to such reporting requirements) and a copy of
the most recent annual or quarterly report of the Company, and such other
reports and documents of the Company as an Holder may reasonably request in
availing itself of any rule or regulation of the Commission allowing an Holder
to sell any such securities without registration; and

(v) The Company shall use all commercially reasonable efforts to take any action
necessary to maintain its eligibility to utilize Commission Form S-3 to permit
resales as requested by the Holders with respect to “Transactions Involving
Secondary Offerings” as described in General Instruction I.B.3 of Commission
Form S-3.

SECTION 6.2 Other Registration Rights. The Company represents and warrants that
it has not granted any registration rights to any Person other than established
by this Agreement. The Company shall not grant to any Person any registration
rights more favorable than, pari passu with or inconsistent with any of those
contained herein, so long as any of the registration rights under this Agreement
remain in effect; provided, however, that if any such more favorable, pari passu
or inconsistent rights would materially and adversely affect the rights of one
or more Holders (the “Section 6.2 Adversely Affected Holders”) in a way that is

 

20



--------------------------------------------------------------------------------

materially different from the other Holders, the grant of such registration
rights amendment shall require the consent of a majority in interest of the
Section 6.2 Adversely Affected Holders measured by their relative holdings of
Units or Registrable Securities.

ARTICLE VII

ASSIGNABILITY

Subject to the restrictions on transfer applicable to the Common Stock under the
Lock-Up Agreement and the Stockholders Agreement, this Agreement and all of the
provisions hereof will be assigned, without the consent of the Company, by any
Holder to, and shall inure to the benefit of, any purchaser, transferee or
assignee of any shares of Registrable Securities held by such Holder, unless the
Holder specifies otherwise in connection with particular transfers of
Registrable Securities, and any such purchaser, transferee or assignee shall
take shares of Registrable Securities subject to, and shall be bound by, the
terms of this Agreement; provided in each instance that the transferee or
assignee of such rights assumes in writing the obligations of such Holder under
this Agreement, the Lock-Up Agreement and/or the Stockholders Agreement, as
applicable. However, the Company shall not be required to recognize any such
purchaser, transferee or assignee as an “Investor” or “Management Member”, as
the case may be, under this Agreement unless and until (a) such Person becomes
the holder of record of Registrable Securities, (b) the Company receives written
notice of such purchase, transfer or assignment and (c) such Person executes and
delivers to the Company a counter-part signature page to this Agreement.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.1 Waivers and Amendments. The rights and obligations of the Company
and all other parties hereto under this Agreement may be waived (either
generally or in a particular instance, either retroactively or prospectively,
and either for a specified period of time or indefinitely) or amended if and
only if such waiver or amendment is consented to in writing by the Company and
by the Majority Investors; provided, however, that if any waiver or amendment
would materially and adversely affect the rights of one or more Holders (the
“Section 8.1 Adversely Affected Holder”) in a way that is materially different
from the other Holders, such amendment shall not be effective as to any
Section 8.1 Adversely Affected Holder unless consented to by a majority in
interest of the Section 8.1 Adversely Affected Holders measured by their
relative holdings of Registrable Securities. Each Holder shall be bound by any
amendment or waiver effected in accordance with this Section, whether or not
such Holder has consented to such amendment or waiver. Upon the effectuation of
each such waiver or amendment, the Company shall promptly give written notice
thereof to the Holders who have not previously consented thereto in writing.

SECTION 8.2 Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.

 

21



--------------------------------------------------------------------------------

SECTION 8.3 Entire Agreement. This Agreement shall constitute the full and
entire understanding and agreement of the parties with regard to the subject
hereof and shall supersede in their entirety all other or prior agreements,
whether oral or written, with respect thereto.

SECTION 8.4 Notices. All demands, notices, requests, consents and other
communications required or permitted under this Agreement shall be in writing
and shall be personally delivered or sent by facsimile machine (with a
confirmation copy sent by one of the other methods authorized in this Section),
reputable commercial overnight delivery service (including Federal Express and
U.S. Postal Service overnight delivery service) or, deposited with the U.S.
Postal Service mailed first class, registered or certified mail, postage
prepaid, as set forth below:

If to the Company, addressed to:

Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

Attention: Scott Beer

Fax: 303-590-2351

with a copy to:

Gibson, Dunn & Crutcher LLP

1801 California Street

Denver, CO, 80202

Attention: Steven K. Talley

Fax: 303-298-5907

If to any Holder, to it at its address specified on Schedule A.

Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine, on the
day (other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) such notice is sent if sent (as evidenced by the
facsimile confirmed receipt) prior to 5:00 p.m. Eastern Time and, if sent after
5:00 p.m. Eastern Time, on the day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) after which such
notice is sent; (iii) on the first business day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
the day the same is deposited with the commercial courier if sent by commercial
overnight delivery service; or (iv) the fifth day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
deposit thereof with the U.S. Postal Service as aforesaid. Each party, by notice
duly given in accordance therewith may specify a different address for the
giving of any notice hereunder.

SECTION 8.5 Governing Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of New York (without
giving effect to any conflicts or choice of laws provisions thereof that would
cause the application of the domestic substantive laws of any other
jurisdiction).

 

22



--------------------------------------------------------------------------------

SECTION 8.6 Consent To Jurisdiction.

(a) EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE JURISDICTION OF ALL STATE
AND FEDERAL COURTS LOCATED IN THE SOUTHERN DISTRICT OF THE STATE OF NEW YORK, AS
WELL AS TO THE JURISDICTION OF ALL COURTS TO WHICH AN APPEAL MAY BE TAKEN FROM
SUCH COURTS, FOR THE PURPOSE OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT
OF, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING, WITHOUT LIMITATION, ANY PROCEEDING RELATING TO
ANCILLARY MEASURES IN AID OF ARBITRATION, PROVISIONAL REMEDIES AND INTERIM
RELIEF, OR ANY PROCEEDING TO ENFORCE ANY ARBITRAL DECISION OR AWARD. EACH PARTY
HEREBY EXPRESSLY WAIVES ANY AND ALL RIGHTS TO BRING ANY SUIT, ACTION OR OTHER
PROCEEDING IN OR BEFORE ANY COURT OR TRIBUNAL OTHER THAN THE COURTS DESCRIBED
ABOVE AND COVENANTS THAT IT SHALL NOT SEEK IN ANY MANNER TO RESOLVE ANY DISPUTE
OTHER THAN AS SET FORTH IN THIS SECTION 8.6 OR TO CHALLENGE OR SET ASIDE ANY
DECISION, AWARD OR JUDGMENT OBTAINED IN ACCORDANCE WITH THE PROVISIONS HEREOF.

(b) EACH OF THE PARTIES HERETO HEREBY EXPRESSLY WAIVES ANY AND ALL OBJECTIONS IT
MAY HAVE TO VENUE, INCLUDING, WITHOUT LIMITATION, THE INCONVENIENCE OF SUCH
FORUM, IN ANY OF SUCH COURTS. IN ADDITION, EACH OF THE PARTIES CONSENTS TO THE
SERVICE OF PROCESS BY PERSONAL SERVICE OR ANY MANNER IN WHICH NOTICES MAY BE
DELIVERED HEREUNDER IN ACCORDANCE WITH SECTION 8.4 OF THIS AGREEMENT.

SECTION 8.7 Equitable Remedies. The parties hereto agree that irreparable harm
would occur in the event that any of the agreements and provisions this
Agreement were not performed fully by the parties hereto in accordance with
their specific terms or conditions or were otherwise breached, and that money
damages are an inadequate remedy for breach of this Agreement because of the
difficulty of ascertaining and quantifying the amount of damage that will be
suffered by the parties hereto in the event that this Agreement is not performed
in accordance with its terms or conditions or is otherwise breached. It is
accordingly hereby agreed that the parties hereto shall be entitled to an
injunction or injunctions to restrain, enjoin and prevent breaches of this
Agreement by the other parties and to enforce specifically such terms and
provisions of this Agreement, such remedy being in addition to and not in lieu
of, any other rights and remedies to which the other parties are entitled to at
law or in equity.

SECTION 8.8 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY
AND IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR OTHER PROCEEDING BROUGHT
IN CONNECTION WITH THIS AGREEMENT, ANY OF THE RELATED AGREEMENTS, DOCUMENTS OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

SECTION 8.9 No Third Party Beneficiary. There are no third party beneficiaries
of this Agreement.

 

23



--------------------------------------------------------------------------------

SECTION 8.10 Expenses. In addition to the payment of the Registration Expenses
set forth in Section 2.3, the Company hereby agrees to pay on demand all
reasonable documented out-of-pocket fees, costs and expenses (including, without
limitation, reasonable attorneys’ fees of Latham & Watkins LLP) incurred by the
Investor(s) in connection with the following: (a) the interpretation, proposed
amendment, modification or enforcement of this Agreement (provided, that the
Company shall have no obligation to reimburse the Investor(s) for (i) expenses
specifically excluded from the definition of “Registration Expenses” and
(ii) expenses incurred in any enforcement action in which the Investor(s) are
not the prevailing parties other than expenses payable pursuant to Section 5.2),
and (b) any approvals, consents or waivers with respect to this Agreement.

SECTION 8.11 Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile.

(a) In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

(b) The titles of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.

(c) The use of any gender in this Agreement shall be deemed to include the other
genders, and the use of the singular in this Agreement shall be deemed to
include the plural (and vice versa), wherever appropriate.

(d) This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together constitute one instrument.

(e) Counterparts of this Agreement (or applicable signature pages hereof) that
are manually signed and delivered by facsimile transmission or other electronic
means shall be deemed to constitute signed original counterparts hereof and
shall bind the parties signing and delivering in such manner. Pursuant to
Section 4.17 of the Stockholders Agreement, for each Person listed on Schedule A
hereto that is also listed on Schedule A of the Stockholders Agreement (the
“Zayo Holders”), execution of the Stockholders Agreement shall also constitute
execution of this Agreement as a party hereto listed on Schedule A hereof. Each
Zayo Holder agrees to all of the terms and conditions of, and assumes all of the
obligations under, this Agreement as a party hereto listed on Schedule A hereof.
Upon the execution of the Stockholders Agreement, this Agreement shall be
binding upon, and be enforceable against, each of the Zayo Holders as if this
Agreement was executed personally by each of the Zayo Holders as a party hereto
listed on Schedule A hereof.

SECTION 8.12 Prior Agreement. The parties hereby agree that the Second Amended
and Restated Registration Rights Agreement, dated July 2, 2012, as amended, of
CII shall continue in full force and effect as to CII, but effective the date
hereof shall not apply to any securities of the Company.

[Next Page is the Signature Page]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Registration Rights
Agreement as of the day and year first above written.

 

ZAYO GROUP HOLDINGS, INC. By:  

/s/ Scott E. Beer

  Scott E. Beer   General Counsel and Secretary



--------------------------------------------------------------------------------

COLUMBIA CAPITAL EQUITY PARTNERS IV (QP), L.P. By: Columbia Capital Equity
Partners IV, L.P., its general partner By: Columbia Capital IV, LLC, its general
partner By:  

/s/ Donald A. Doering

Name:   Donald A. Doering Title:   Executive Vice President COLUMBIA CAPITAL
EQUITY PARTNERS IV (QPCO), L.P. By: Columbia Capital Equity Partners IV, L.P.,
its general partner By: Columbia Capital IV, LLC, its general partner By:  

/s/ Donald A. Doering

Name:   Donald A. Doering Title:   Executive Vice President COLUMBIA CAPITAL
EMPLOYEE INVESTORS IV, L.P. By: Columbia Capital IV, LLC, its general partner
By:  

/s/ Donald A. Doering

Name:   Donald A. Doering Title:   Executive Vice President



--------------------------------------------------------------------------------

COLUMBIA CAPITAL EQUITY PARTNERS III (QP), L.P. By: Columbia Capital Equity
Partners III, L.P., its general partner By: Columbia Capital III, LLC, its
general partner By:  

/s/ Donald A. Doering

Name:   Donald A. Doering Title:   Executive Vice President COLUMBIA CAPITAL
EQUITY PARTNERS III (CAYMAN), L.P. By: Columbia Capital Equity Partners (Cayman)
III, LTD, its general partner By: Columbia Capital Equity Partners III, L.P.,
its sole shareholder By: Columbia Capital III, LLC, its general partner By:  

/s/ Donald A. Doering

Name:   Donald A. Doering Title:   Executive Vice President

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

COLUMBIA CAPITAL EQUITY PARTNERS III (AI), L.P. By: Columbia Capital Equity
Partners III, L.P., its general partner By: Columbia Capital III, LLC, its
general partner By:  

/s/ Donald A. Doering

Name:   Donald A. Doering Title:   Executive Vice President COLUMBIA CAPITAL
INVESTORS III, LLC By: Columbia Capital Equity Partners III, L.P., its managing
member By: Columbia Capital III, LLC, its general partner By:  

/s/ Donald A. Doering

Name:   Donald A. Doering Title:   Executive Vice President COLUMBIA CAPITAL
EMPLOYEE INVESTORS III, LLC By: Columbia Capital Equity Partners III, L.P., its
managing member By: Columbia Capital III, LLC, its general partner By:  

/s/ Donald A. Doering

Name:   Donald A. Doering Title:   Executive Vice President

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

M/C VENTURE PARTNERS V, L.P. By: M/C VP V, LLC, its general partner By:  

/s/ Gillis S. Cashman

Name:   Gillis S. Cashman Title:   Manager M/C VENTURE PARTNERS VI, L.P. By: M/C
VP VI, LLC, its general partner By: M/C Venture Partners, LLC, its general
partner By:  

/s/ Gillis S. Cashman

Name:   Gillis S. Cashman Title:   Manager M/C VENTURE INVESTORS, L.LC. By:  

/s/ Gillis S. Cashman

Name:   Gillis S. Cashman Title:   Manager CHESTNUT VENTURE PARTNERS, L.P. By:
Chestnut Street Partners, Inc., its general partner By:  

/s/ David D. Croll

Name:   David D. Croll Title:   President CORELINK DATA CENTERS, LLC By: M/C VP
VI, LLC, its general partner By: M/C Venture Partners, LLC, its general partner
By:  

/s/ Gillis S. Cashman

Name:   Gillis S. Cashman Title:   Manager

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

OAK INVESTMENT PARTNERS, XII, LIMITED PARTNERSHIP By: Oak Associates XII, LLC,
its general partner By:  

/s/ Edward F. Glassmayer

Name:   Edward F. Glassmayer Title:   Managing Partner

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

BATTERY VENTURES VII, L.P. By: Battery Partners VII, LLC, its general partner
By:  

/s/ R. David Tabors

Name:   R. David Tabors Title:   Member Manager BATTERY INVESTMENT PARTNERS VII,
LLC By: Battery Partners VII, LLC, its managing member By:  

/s/ R. David Tabors

Name:   R. David Tabors Title:   Member Manager BATTERY VENTURES VIII, L.P. By:
Battery Partners VIII, LLC, its general partner By:  

/s/ R. David Tabors

Name:   R. David Tabors Title:   Member Manager

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CENTENNIAL VENTURES VII, L.P. By: Centennial Holdings VII, LLC, its general
partner By:  

/s/ Steven C. Halstedt

Name:   Steven C. Halstedt Title:   Managing Director CENTENNIAL ENTREPRENEURS
FUND VII, L.P. By: Centennial Holdings VII, LLC, its general partner By:  

/s/ Steven C. Halstedt

Name:   Steven C. Halstedt Title:   Managing Director

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CHARLESBANK EQUITY FUND VI, LIMITED PARTNERSHIP By: Charlesbank Equity Fund VI
GP, Limited Partnership, its general partner By: Charlesbank Capital Partners,
LLC, its general partner By:  

/s/ Michael Choe

Name:   Michael Choe Title:   Managing Director CB OFFSHORE EQUITY FUND VI, L.P.
By: Charlesbank Equity Fund VI GP, Limited Partnership, its general partner By:
Charlesbank Capital Partners, LLC, its general partner By:  

/s/ Michael Choe

Name:   Michael Choe Title:   Managing Director By:  

/s/ Ryan Carroll

Name:   Ryan Carroll Title:   Managing Director

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

CHARLESBANK EQUITY COINVESTMENT FUND VI, LIMITED PARTNERSHIP By: Charlesbank
Equity Fund VI GP, Limited Partnership, its general partner By: Charlesbank
Capital Partners, LLC, its general partner By:  

/s/ Michael Choe

Name:   Michael Choe Title:   Managing Director CHARLESBANK EQUITY COINVESTMENT
PARTNERS, LIMITED PARTNERSHIP By: Charlesbank Capital Partners, LLC, its general
partner By:  

/s/ Michael Choe

Name:   Michael Choe Title:   Managing Director By:  

/s/ Ryan Carroll

Name:   Ryan Carroll Title:   Managing Director

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY PRIVATE MARKETS FUND IV LP By: Morgan Stanley PMF IV GP LP, its
general partner By: Morgan Stanley Alternative Investments LLC, its general
partner By:  

/s/ James Sperans

Name:   James Sperans Title:   Managing Director VIJVERPOORT HUIZEN C.V. By:
Morgan Stanley Alternative Investment Partners LP, its general partner By:
Morgan Stanley AIP GL LP, its general partner By: Morgan Stanley Alternative
Investments LLC, its general partner By:  

/s/ James Sperans

Name:   James Sperans Title:   Managing Director GTB CAPITAL PARTNERS LP By: GTB
Capital Partners GP LP, its general partner By: Morgan Stanley Alternative
Investments LLC, its general partner By:  

/s/ James Sperans

Name:   James Sperans Title:   Managing Director

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

DELTA-V CAPITAL, 2011, LP By: Delta-v Capital 2011 Holdings, LP, its general
partner By: Delta-v Capital 2011 Holdings, LLC, its general partner By:  

/s/ Rand Lewis

Name:   Rand Lewis Title:   Managing Director

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

GTCR FUND X/A LP By: GTCR Partners X/A&C LP, its general partner By: GTCR
Investment X LLC, its general partner By:  

/s/ Philip A. Canfield

Name:   Philip A. Canfield Title:   Manager GTCR FUND X/C LP By: GTCR Partners
X/A&C LP, its general partner By: GTCR Investment X LLC, its general partner By:
 

/s/ Philip A. Canfield

Name:   Philip A. Canfield Title:   Manager GTCR CO-INVEST X LP By: GTCR
Investment X LLC, its general partner By:  

/s/ Philip A. Canfield

Name:   Philip A. Canfield Title:   Manager

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

GTCR INVESTORS (CII) LP By: GTCR Partners X/A&C LP, its general partner By: GTCR
Investment X LLC, its general partner By:  

/s/ Philip A. Canfield

Name:   Philip A. Canfield Title:   Manager

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

UNIVERSAL TELECOMMUNICATIONS, INC. By:  

/s/ Brian Thompson

Name:   Brian Thompson Title:   Owner

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

NEXTONE, LLC By:  

/s/ Joel A. Schleicher

Name:   Joel A. Schleicher Title:   Manager

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

Schedule A

List of Holders

 

 

Holder Names and Residence or Principal Place of Business1

INVESTORS:

 

COLUMBIA CAPITAL EQUITY PARTNERS IV (QP), L.P.

COLUMBIA CAPITAL EQUITY PARTNERS IV (QPCO), L.P.

COLUMBIA CAPITAL EMPLOYEE INVESTORS IV, L.P.

COLUMBIA CAPITAL EQUITY PARTNERS III (QP), L.P.

COLUMBIA CAPITAL EQUITY PARTNERS III (CAYMAN), L.P.

COLUMBIA CAPITAL EQUITY PARTNERS III (AI), L.P.

COLUMBIA CAPITAL INVESTORS III, LLC

COLUMBIA CAPITAL EMPLOYEE INVESTORS III, LLC

 

204 S. Union Street

Alexandria, Virginia 22314

Attention: Don Doering

M/C VENTURE PARTNERS V, L.P.

M/C VENTURE PARTNERS VI, L.P.

M/C VENTURE INVESTORS, L.L.C.

CHESTNUT VENTURE PARTNERS, L.P.

CORELINK DATA CENTERS, LLC

 

c/o M/C Partners

75 State Street, Suite 2500

Boston, Massachusetts 02109

OAK INVESTMENT PARTNERS, XII, LIMITED PARTNERSHIP  

c/o Oak Investment Partners

901 Main Avenue, Suite 600

Norwalk, Connecticut 06851

BATTERY VENTURES VII, L.P.

BATTERY INVESTMENT PARTNERS VII, LLC

BATTERY VENTURES VIII, L.P.

 

One Marina Park Drive, Suite 1100

Boston, Massachusetts 02210

 

1  With respect to any Holder that is both an Investor and a Management Member,
such Holder is an Investor with respect to Investor Registrable Securities and a
Management Member with respect to Management Registrable Securities.



--------------------------------------------------------------------------------

CENTENNIAL VENTURES VII, L.P. CENTENNIAL ENTREPRENEURS FUND VII, L.P.  

c/o Complete Financial Ops, Inc.

10901 West Toller Drive, Suite 206

Littleton, Colorado 80127

CHARLESBANK EQUITY FUND VI, LIMITED PARTNERSHIP

CB OFFSHORE EQUITY FUND VI, L.P.

CHARLESBANK EQUITY COINVESTMENT FUND VI, LIMITED PARTNERSHIP

CHARLESBANK COINVESTMENT PARTNERS, LIMITED PARTNERSHIP

 

200 Clarendon Street, 54th Floor

Boston, Massachusetts 02116

MORGAN STANLEY PRIVATE MARKETS FUND IV LP

VIJVERPOORT HUIZEN C.V.

GTB CAPITAL PARTNERS LP

 

100 Front Street, Suite 400

West Conshohocken, Pennsylvania 19428

DELTA-V CAPITAL 2011, LP  

1941 Pearl Street, Suite 200

Boulder, Colorado 80302

GTCR FUND X/A LP

GTCR FUND X/C LP

GTCR CO-INVEST X LP

GTCR INVESTORS (CII) LP

 

c/o GTCR Golder Rauner II, LLC

300 N. LaSalle Street, Suite 5600

Chicago, Illinois 60654

 

Attention:

 

Philip A. Canfield

Christian B. McGrath

UNIVERSAL TELECOMMUNICATIONS, INC.

1950 Old Gallows Road, Suite 201

Vienna, VA 22182

NEXTONE, LLC

P.O. Box 4273

Sarasota, FL 34230

BEAR INVESTMENTS, LLLP

1805 29th Street, Suite 2050

Boulder, CO 80301

Attention: Daniel P. Caruso



--------------------------------------------------------------------------------

BEAR EQUITY, LLC

1805 29th Street, Suite 2050

Boulder, CO 80301

Attention: Daniel P. Caruso

ESU INVESTMENTS, LLC

9640 Owl Lane

Boulder, CO 80301

Attention: John Scarano

SCARANO 2014 GRAT #1

9640 Owl Lane

Boulder, CO 80301

Attention: John Scarano

TABLEROCK INVESTMENTS, LLC

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

Attention: Kenneth desGarennes

VP HOLDINGS, LLC

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

Attention: Daniel P. Caruso

MANGO HOLDINGS, LLC

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

RICK CONNOR

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

DANIEL CARUSO

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

ROBERT GOTTO

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301



--------------------------------------------------------------------------------

GILLIS CASHMAN

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

WILLIAM BOYLE

2809 Central Avenue

Alexandria, VA 22302

DONALD GIPS

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

STEPHANIE COMFORT

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

LINDA ROTTENBERG

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

MANAGEMENT MEMBERS

DAN CARUSO

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

BEAR INVESTMENTS, LLLP

1805 29th Street, Suite 2050

Boulder, CO 80301

Attention: Daniel P. Caruso

BEAR EQUITY, LLC

1805 29th Street, Suite 2050

Boulder, CO 80301

Attention: Daniel P. Caruso

JOHN SCARANO

9640 Owl Lane

Boulder, CO 80301



--------------------------------------------------------------------------------

ESU INVESTMENTS, LLC

9640 Owl Lane

Boulder, CO 80301

Attention: John Scarano

SCARANO 2014 GRAT #1

9640 Owl Lane

Boulder, CO 80301

Attention: John Scarano

KEN DESGARENNES

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

TABLEROCK INVESTMENTS II, LLC

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

Attention: Ken desGarennes

MATT ERICKSON

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

MRE 2014 GRAT

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

Attention: Matt Erickson

CHRIS MORLEY

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

MANGO 2014 GRANTOR RETAINED ANNUITY TRUST

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

Attention: Chris Morley

DAVID HOWSON

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301



--------------------------------------------------------------------------------

BON FAMILLE 2014 IRREVOCABLE TRUST

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

Attention: David Howson

GLEN RUSSO

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

GSR 2014 GRAT

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

Attention: Glen Russo

SANDI MAYS

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

CHRIS MURPHY

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

CHRISTOPHER G. MURPHY 2014 GRANTOR RETAINED ANNUITY TRUST

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

Attention: Chris Murphy

JASON TIBBS

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

JAMES NOLTE

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

SCOTT BEER

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301



--------------------------------------------------------------------------------

TIM GENTRY

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

GREG HADLOCK

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

FRITZ HENDRICKS

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

GILLIS CASHMAN

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

STEPHANIE COPELAND

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

STEPHANIE COMFORT

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

RICK CONNOR

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

DON GIPS

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

LINDA ROTTENBERG

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301